Ordered that in each of these cases the following direction be added to the judgment:
“On the remand the Court of Appeals will be free to consider whether the amendments to the Gulick application rendered void the patent issued upon it, and to consider all questions affecting the validity and infringement of the claims in suit of the Gulick and Maynard patents, but without including web flexibility or laterally flexible webs as an element in the combinations patented by them.”
Ordered that the second sentence on page 1 of the opinion of this Court in this cause be amended to read:
“Respondent, the Cleveland Trust Company, is the as-signee in trust of some eighty patents relating to pistons *574of the type employed in internal combustion engines for automobiles, under a pooling agreement to which an automobile manufacturer and a number of manufacturers of pistons are parties.”
And that the last sentence in the first full paragraph of page 4 of the opinion be amended to read:
“Reference to a combination including, with other elements, web connections, ‘whereby said piston skirt is rendered yieldable during operation in response to cylinder wall pressure/ appears in Claim 18.”
It is further ordered that respondent’s motion to modify the judgments and the opinion be in all other respects denied, and that the petition for rehearing be denied.
Reported as amended, ante, p. 47.